     Case 6:20-cv-00225-JDK Document 41 Filed 03/31/21 Page 1 of 2 PageID #: 263




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION

TREY CARNLEY,                                      §
                                                   §
        Plaintiff,                                 §
                                                   §
v.                                                 §
                                                   §     Case No. 6:20-cv-225-JDK-KNM
MUGGLE TOWING, LLC, et al.,                        §
                                                   §
        Defendants.                                §
                                                   §

           ORDER ADOPTING THE REPORT AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE
           On December 28, 2020, Defendants filed a Motion for Summary Judgment

 Pursuant to the Motor Carrier Act. Docket No. 30. On January 20, 2021, the motion

 was referred to United States Magistrate Judge K. Nicole Mitchell for proposed

 findings of fact and recommendations for disposition pursuant to 28 U.S.C. § 636(b)(1)

 and Federal Rule of Civil Procedure 72(b). Docket No. 35. The Magistrate Judge

 issued a Report and Recommendation on March 8, 2021, recommending that the

 motion be denied. Docket No. 39. Defendants filed a Notice Regarding Magistrate’s

 Report and Recommendation Related to Motion for Summary Judgment Pursuant to

 Motor Carrier Act on March 22, 2021. Docket No. 40. The Court does not interpret

 Defendants’ notice to constitute an objection. 1


 1   In the notice, Defendants expressly state they “do not object to the Magistrate Judge’s
     Recommendation that the Motion for Summary Judgment Pursuant to the Motor Carrier Act be
     denied based upon the Magistrate’s findings regarding the summary judgment evidence and the
     burden involved in showing entitlement to judgment as a matter of law.” Docket No. 40 at 1.
     Defendants then expound on the meaning of statutes and cases relevant to the dispute at hand. Id.
     at 2–3. This legal summary has no bearing on the reasoning or result of the Magistrate Judge’s
     Recommendation.


                                                   1
 Case 6:20-cv-00225-JDK Document 41 Filed 03/31/21 Page 2 of 2 PageID #: 264




      This Court reviews the findings and conclusions of the Magistrate Judge de

novo only if a party objects within fourteen days of service of the Report and

Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court

examines the entire record and makes an independent assessment under the law.

Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

file objections from ten to fourteen days).

      Here, Defendants did not object in the prescribed period. The Court therefore

reviews the Magistrate Judge’s findings for clear error or abuse of discretion and

reviews her legal conclusions to determine whether they are contrary to law. See

United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied, 492 U.S.

918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

      Having reviewed the Magistrate Judge’s Report and the record in this case,

the Court finds no clear error or abuse of discretion and no conclusions contrary to

law. Accordingly, the Court hereby ADOPTS the Report and Recommendation of the

United States Magistrate Judge (Docket No. 39) as the findings of this Court. It is

therefore ORDERED that Defendants’ Motion for Summary Judgment Pursuant to

Motor Carrier Act (Docket No. 30) is DENIED.

       So ORDERED and SIGNED this 31st day of March, 2021.



                                              ___________________________________
                                              JEREMY D. KERNODLE
                                              UNITED STATES DISTRICT JUDGE

                                              2
